MEMORANDUM **
This is a petition for review the Board of Immigration Appeals’ (“BIA”) October 5, 2007 order denying petitioner’s motion to reopen.
Respondent’s unopposed motion for summary disposition is granted because *616the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Specifically, the regulations provide that a party may only file one motion to reopen, and that motion must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened. See 8 C.F.R. § 1003.2(c)(2). In this case, petitioner’s motion to reopen was filed on June 29, 2007, more than seventeen months after the BIA’s January 20, 2006 decision dismissing petitioner’s appeal.
Furthermore, a review of the record reflects that the BIA did not abuse its discretion in finding that petitioner did not qualify for an exception to the time and number limitations, since petitioner did not identify or substantiate any country conditions which have changed since his original asylum application was adjudicated. See 8 C.F.R. § 1003.2(c)(3)(ii); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (2005).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.